865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard NICHOLS, Plaintiff-Appellant,v.CITY OF PONTIAC, Defendant-Appellee.
No. 88-1328.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Richard Nichols, the Plaintiff-Appellant (Nichols), has appealed the decision of the district court granting summary judgment in favor of the City of Pontiac, Michigan, Defendant-Appellee (City), in this action brought alleging that Nichols had been terminated based upon his race.


2
A review of the record, the briefs of the parties, and the arguments of counsel, discloses that appellant's assignments of error are without merit.


3
Accordingly, the grant of summary judgment in favor of the City is AFFIRMED for the reasons stated by the district court in its order of March 17, 1988.